UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-7629


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

SEAN ANTONIO ROBERTSON, a/k/a Lil Sean,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.    Samuel G. Wilson, District
Judge. (7:10-cr-00054-SGW-5;7:12-cv-80456-SGW-RSB)


Submitted:   December 20, 2012            Decided:   December 27, 2012


Before KING and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Sean Antonio Robertson, Appellant Pro Se.   Charlene Rene Day,
Assistant  United  States  Attorney,  Roanoke,  Virginia,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Sean Antonio Robertson seeks to appeal the district

court’s order denying as untimely his 28 U.S.C.A. § 2255 (West

Supp.    2011)    motion.       The   order    is   not      appealable     unless    a

circuit justice or judge issues a certificate of appealability.

28   U.S.C.       § 2253(c)(1)(B)         (2006).            A     certificate       of

appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                     28 U.S.C. § 2253(c)(2)

(2006).    When the district court denies relief on the merits, a

prisoner     satisfies       this     standard        by     demonstrating       that

reasonable       jurists     would    find     that    the       district    court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).                 When the district court

denies     relief       on   procedural       grounds,       the    prisoner       must

demonstrate      both    that   the    dispositive         procedural     ruling     is

debatable, and that the motion states a debatable claim of the

denial of a constitutional right.             Slack, 529 U.S. at 484-85.

            We have independently reviewed the record and conclude

that Robertson has not made the requisite showing.                      Accordingly,

we deny Robertson’s motion for a certificate of appealability

and dismiss the appeal.          We dispense with oral argument because

the facts and legal contentions are adequately presented in the



                                          2
materials   before   this   court   and   argument   would   not    aid   the

decisional process.

                                                                   DISMISSED




                                    3